DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 46-53 are elected without traverse, and claims 54-57 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claim(s) 46-47 is/are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 10,258,428 and in view of “Field et al.,” US 2006/0241411 (hereinafter Field).
Instant Application 16/283,030
Claims – 08/22/2022
U.S. Patent No. 10,154,826

46. (Previously Presented) A marker delivery device configured for deploying a tissue marker, comprising:

a handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle;

a cannula having a proximal end, a distal end, and a lumen, the cannula being positioned in the handle such that the cannula retractably extends through the hole and beyond the front end of the housing; and

a retraction mechanism mounted to the housing, the retraction mechanism having a shear member, the retraction mechanism being coupled to the proximal end of the cannula, the retraction mechanism being configured to store a retraction force, and configured to facilitate a retraction of the cannula into the chamber of the housing of the handle upon an actuation of the retraction mechanism, the shear member having a shear region of reduced cross section dimension, the shear member configured to be displaced upon the actuation of the retraction mechanism to expose the shear region to the retraction force to shear the shear member at the shear region to enable the retraction and prevent reuse of the marker delivery device.

47. (Previously Presented) The marker delivery device of claim 46, wherein the retraction mechanism includes:
a retraction trigger accessible at the exterior of the housing, the retraction trigger configured to displace the shear member and release the retraction force; and
the retraction mechanism having a cannula guide block attached to the proximal end of the cannula, the retraction force being applied to the cannula guide block, the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the shear member to hold the cannula guide block stationary relative to the housing of the handle prior to actuation of the retraction trigger, and the retraction mechanism configured such that when the retraction trigger is actuated, the shear member is sheared at the shear region to permanently disconnect the retraction trigger from the cannula guide block.



1. A marker delivery device configured for deploying a tissue marker, comprising:

a handle including a housing having a front end, a back end, a side wall, a chamber located between the front end and the back end that is surrounded by the side wall, a first hole leading from the chamber to the exterior of the handle through the front end of the housing, and a second hole leading from the chamber to the exterior of the handle through the side wall of the housing;
a cannula having a proximal end, a distal end, and a lumen, the cannula being positioned in the handle such that the cannula retractably extends through the first hole beyond the front end of the housing; and

a retraction mechanism mounted to the housing, the retraction mechanism being coupled to the proximal end of the cannula, the retraction mechanism being configured to store a retraction force, and configured to facilitate a retraction of the cannula into the chamber of the housing of the handle upon an actuation of the retraction mechanism, the retraction mechanism including:
a retraction trigger accessible at the exterior of the housing, the retraction trigger configured to be depressed by an exterior force in an axial direction toward the chamber of the housing of the handle;
a shear member having a longitudinal length that is axially oriented relative to the housing of the handle, the longitudinal length having an exterior end and an interior end, the shear member having a shear region of reduced cross section dimension, and the shear region of reduced cross section being located between the exterior end and the interior end; and a cannula guide block attached to the proximal end of the cannula, the retraction force configured to be applied to the cannula guide block, the cannula guide block configured to be slidably disposed in the chamber of the housing, the retraction trigger configured to be linked to the cannula guide block by the shear member via the retraction trigger being coupled to the exterior end of the longitudinal length of the shear member and the cannula guide block being coupled to the interior end of the longitudinal length of the shear member, the retraction mechanism is configured to be in a ready position when the shear region of reduced cross section dimension of the shear member is supported by the side wall by being in alignment with the second hole of the housing of the handle; upon actuation of the retraction trigger, the shear region of reduced cross section dimension is configured to move out of alignment with the second hole and the shear member is configured to be sheared at the shear region of reduced cross section dimension by release of the retraction force upon the cannula guide block which transfers the retraction force to the interior end of the longitudinal length of the shear member to permanently disconnect the retraction trigger from the cannula guide block.


Regarding instant claim(s) 46-47, patented claim(s) 11- 13 set(s) forth the above-mapped limitations.
The instant claim(s) recite “the shar member configured to be displaced upon the actuation of the retraction mechanism to expose the shear region to the retraction force to shear the shear member at the shear region to enable the  retraction and prevent use of the marker delivery device” while the patented claim recites “shear region of reduced cross section dimension is configured to move out of alignment with the second hole and the shear member is configured to be sheared at the shear region of reduced cross section…which transfers the retraction force to the interior end of the longitudinal length of the shar member to permanently disconnect the retraction trigger from the cannula guide block” which is narrower and thus can be regarded as species to generic claims of the instant application.   
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Therefore, patented claims, in essence, is a “species” of the generic invention of claims of the instant application and the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  
In regards to “limitation of “prevent reuse of the marker delivery device” in claim 46, the patented claim(s) do/does not explicitly set forth the above-underlined limitations.
However, in an analogous tissue characterization field of endeavor, Field makes obvious the shear member configured to be displaced by a user to expose the shear region to the retraction force to shear the shear member at the shear region to enable retraction and prevent reuse of the marker delivery device ([0068]-[0069]: projection of the trigger is removed from the trigger detent on the cannula mount, retraction occurs Fig. 15, [0070] further retraction follows, thus preventing reuse of the marker delivery, [0074] preventing further potential of injuring with marker delivery tips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by patented claim(s) 11-12 and 15 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Field.  One of ordinary skill in the art could have combined the elements as claimed with no change in their respective functions, as the patented invention already discloses permanent disconnection of the trigger from the guide block, it will results in a single use as claimed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to prevent reuse of the marker delivery ([0070]), and there was reasonable expectation of success.
Claim(s) 46-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 11-12 and 15 of U.S. Patent No. 8,670,818 in view of  “Field et al.,” US 2006/0241411 (hereinafter Field).
Instant Application 16/283,030
Claims – 08/22/2022
U.S. Patent No. 8,670,818
46. (Previously Presented) A marker delivery device configured for deploying a tissue marker, comprising:

a handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle;


a cannula having a proximal end, a distal end, and a lumen, the cannula being positioned in the handle such that the cannula retractably extends through the hole and beyond the front end of the housing; and


a retraction mechanism mounted to the housing, the retraction mechanism having a shear member, the retraction mechanism being coupled to the proximal end of the cannula, the retraction mechanism being configured to store a retraction force, and configured to facilitate a retraction of the cannula into the chamber of the housing of the handle upon an actuation of the retraction mechanism, the shear member having a shear region of reduced cross section dimension, the shear member configured to be displaced upon the actuation of the retraction mechanism to expose the shear region to the retraction force to shear the shear member at the shear region to enable the retraction and prevent reuse of the marker delivery device.

47. (Previously Presented) The marker delivery device of claim 46, wherein the retraction mechanism includes:
a retraction trigger accessible at the exterior of the housing, the retraction trigger configured to displace the shear member and release the retraction force; and
the retraction mechanism having a cannula guide block attached to the proximal end of the cannula, the retraction force being applied to the cannula guide block, the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the shear member to hold the cannula guide block stationary relative to the housing of the handle prior to actuation of the retraction trigger, and the retraction mechanism configured such that when the retraction trigger is actuated, the shear member is sheared at the shear region to permanently disconnect the retraction trigger from the cannula guide block.

48. (Previously Presented) The marker delivery device of claim 46, wherein the retraction mechanism includes a spring located between the front end of the housing and the cannula guide block, the spring being in a compressed state prior to actuation of the retraction trigger to provide a preload of the retraction force on the cannula guide block, and configured to decompress to effect the retraction of the cannula guide block within the housing to shear the shear member at the shear region when the retraction trigger is actuated.


11. A marker delivery device configured for deploying a tissue marker, comprising:

a handle configured to be grasped by a user, the handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle;

a cannula having a proximal end, a distal end, and a lumen extending along a lengthwise extent of the cannula between the proximal end and the distal end, the cannula being positioned in the handle such that the cannula retractably extends through the hole beyond the front end of the housing;

a marker introducer rod movably disposed in the lumen of the cannula to effect a deployment of the tissue marker from the distal end of the cannula, the marker introducer rod having an actuation end and a marker deployment end;

a deployment mechanism mounted to the housing, the deployment mechanism being coupled to the actuation end of the marker introducer rod, the deployment mechanism being configured to displace the marker introducer rod for deploying the tissue marker upon an actuation of the deployment mechanism;

a retraction mechanism mounted to the housing, the retraction mechanism being coupled to the proximal end of the cannula, the retraction mechanism being configured to facilitate a complete retraction of both the cannula and the marker introducer rod into the chamber of the housing of the handle upon an actuation of the retraction mechanism; and a shear mechanism having a shear region of reduced cross section dimension, the shear mechanism configured to be manually displaced by a user and configured such that when manually displaced the shear region is exposed to a force exerted by the retraction mechanism to shear the shear mechanism at the shear region to enable the retraction.

12. The marker delivery device of claim 11, wherein the deployment mechanism includes: an introducer rod guide block attached to the actuation end of the marker introducer rod, the introducer rod guide block being slidably disposed in the chamber of the housing; a first shear member that has a first region of reduced cross section dimension configured to shear during retraction of the marker introducer rod; and a marker deployment trigger accessible at an exterior of the housing, the marker deployment trigger being linked to the introducer rod guide block by the first shear member, wherein an actuation of the marker deployment trigger causes the first shear member to displace the marker introducer rod to move the marker introducer rod along the lengthwise extent of the cannula to deploy the tissue marker from the lumen of the cannula, and configured such that when the first shear member is sheared the marker deployment trigger is permanently disconnected from the introducer guide block.

15. The marker delivery device of claim 11, wherein the retraction mechanism includes:

a retraction trigger accessible at the exterior of the housing, the retraction trigger;

a second shear member;

a cannula guide block attached to the proximal end of the cannula, the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the second shear member to hold the cannula guide block stationary relative to the housing of the handle;

the second shear member having a second region of reduced cross section dimension configured to shear during a retraction of the cannula guide block, and wherein when the second shear member is sheared the retraction trigger is permanently disconnected from the cannula guide block; and a spring located between the front end of the housing and the cannula guide block, the spring being in a compressed state prior to actuation of the retraction trigger to provide a preload on the cannula guide block, and configured to decompress to initiate the retraction of the cannula guide block within the housing to shear the second shear member at the second region of reduced cross section dimension when the retraction trigger is actuated.




Regarding instant claim(s) 46-48, patented claim(s) 11-12 and 15 set(s) forth the above-mapped limitations.
The instant claim(s) recite limitations of “a handle,” “a canula,” “a retraction mechanism including a shear member,” “a retraction trigger,” “a cannula guide block,” an “ a spring”  which are essentially same elements with further details of patented claims 11-12 and 15. 
The patented claim(s) do/does not explicitly set forth the above-underlined limitations.
In an analogous tissue characterization field of endeavor, Field makes obvious the shear member configured to be displaced by a user to expose the shear region to the retraction force to shear the shear member at the shear region to enable retraction and prevent reuse of the marker delivery device ([0068]-[0069]: projection of the trigger is removed from the trigger detent on the cannula mount, retraction occurs Fig. 15, [0070] further retraction follows, thus preventing reuse of the marker delivery, [0074] preventing further potential of injuring with marker delivery tips).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by patented claim(s) 11-12 and 15 to be as claimed in the instant application, since such limitations were well known in the art as made obvious by Field.  One of ordinary skill in the art could have combined the elements as claimed with no change in their respective functions, as the patented invention already discloses permanent disconnection of the trigger from the guide block, it will results in a single use as claimed, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to prevent reuse of the marker delivery ([0070]), and there was reasonable expectation of success.
Claim(s) 49-53 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 11-13, 15, 20, and 30-32 of U.S. Patent No. 8,670,818.
Instant Application 16/283,030
Claims – 08/22/2022
U.S. Patent No. 8,670,818

49. (Previously Presented) A marker delivery device configured for deploying a tissue marker, comprising:

a handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle;

a cannula having a proximal end, a distal end, and a lumen, the cannula being positioned in the handle such that the cannula retractably extends through the hole beyond the front end of the housing;

a marker introducer rod coaxial with the cannula, the marker introducer rod having an actuation end;

a first shear member having a first region of reduced cross section dimension;

a second shear member having a second region of reduced cross section dimension;

a deployment mechanism mounted to the housing, the deployment mechanism including:

a marker deployment trigger accessible at an exterior of the housing; and

an introducer rod guide block attached to the actuation end of the marker introducer rod, the introducer rod guide block being slidably disposed in the chamber of the housing, the introducer rod guide block being linked to the marker deployment trigger by the first shear member; and

a retraction mechanism mounted to the housing, the retraction mechanism being configured to store a retraction force, and configured to facilitate a retraction of both the cannula and the marker introducer rod into the chamber of the housing of the handle upon an actuation of the retraction mechanism, the retraction mechanism including: a retraction trigger accessible at the exterior of the housing; and a cannula guide block attached to the proximal end of the cannula, the retraction force being applied to the cannula guide block, the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the second shear member.

50. (Previously Presented) The marker delivery device of claim 49, the retraction mechanism configured such that upon actuation of the retraction trigger, the second shear member is sheared at the second region of reduced cross section dimension by a retraction of the cannula guide block to permanently disconnect the retraction trigger from the cannula guide block, and the retraction mechanism configured such that the first shear member is sheared at the first region of reduced cross section dimension when the cannula guide block impacts the introducer guide rod block during retraction of the cannula guide block, and when the first shear member is sheared the marker deployment trigger is permanently disconnected from the introducer guide rod block.

51. (Previously Presented) The marker delivery device of claim 49, the retraction mechanism including a spring located between the front end of the housing and the cannula guide block to store the retraction force, the spring being in a compressed state prior to actuation of the retraction trigger to provide a preload of the retraction force on the cannula guide block, and configured to decompress to initiate the retraction of the cannula guide block within the housing to shear the second shear member at the second region of reduced cross section dimension when the retraction trigger is actuated.

52. (Previously Presented) The marker delivery device of claim 49, wherein: the housing includes a trigger slot that extends through a side wall of the housing, the marker deployment trigger being mounted to the housing for sliding movement along the trigger slot from an initial position to a marker deployed position, the marker deployment trigger includes a first lock member and the housing includes a second lock member, and the first lock member permanently engages the second lock member when the marker deployment trigger is positioned in the marker deployed position. 

53, (Previously Presented) The marker delivery device of claim 49, wherein:
the cannula has a flexible portion formed by a slot arrangement having a plurality of peripheral slots extending through a side wall of the cannula to the lumen, the plurality of peripheral slots being spaced apart to be substantially parallel along the lengthwise extent of the cannula to facilitate a flexure at the flexible portion of the cannula; and the marker introducer rod has a flexible region that corresponds to the flexible portion of the cannula.



11. A marker delivery device configured for deploying a tissue marker, comprising:

a handle configured to be grasped by a user, the handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle;

a cannula having a proximal end, a distal end, and a lumen extending along a lengthwise extent of the cannula between the proximal end and the distal end, the cannula being positioned in the handle such that the cannula retractably extends through the hole beyond the front end of the housing;

a marker introducer rod movably disposed in the lumen of the cannula to effect a deployment of the tissue marker from the distal end of the cannula, the marker introducer rod having an actuation end and a marker deployment end;

a deployment mechanism mounted to the housing, the deployment mechanism being coupled to the actuation end of the marker introducer rod, the deployment mechanism being configured to displace the marker introducer rod for deploying the tissue marker upon an actuation of the deployment mechanism;

a retraction mechanism mounted to the housing, the retraction mechanism being coupled to the proximal end of the cannula, the retraction mechanism being configured to facilitate a complete retraction of both the cannula and the marker introducer rod into the chamber of the housing of the handle upon an actuation of the retraction mechanism; and a shear mechanism having a shear region of reduced cross section dimension, the shear mechanism configured to be manually displaced by a user and configured such that when manually displaced the shear region is exposed to a force exerted by the retraction mechanism to shear the shear mechanism at the shear region to enable the retraction.


12. The marker delivery device of claim 11, wherein the deployment mechanism includes: an introducer rod guide block attached to the actuation end of the marker introducer rod, the introducer rod guide block being slidably disposed in the chamber of the housing; a first shear member that has a first region of reduced cross section dimension configured to shear during retraction of the marker introducer rod; and a marker deployment trigger accessible at an exterior of the housing, the marker deployment trigger being linked to the introducer rod guide block by the first shear member, wherein an actuation of the marker deployment trigger causes the first shear member to displace the marker introducer rod to move the marker introducer rod along the lengthwise extent of the cannula to deploy the tissue marker from the lumen of the cannula, and configured such that when the first shear member is sheared the marker deployment trigger is permanently disconnected from the introducer guide block.

13. The marker delivery device of claim 12, wherein: the housing includes a trigger slot that extends through a side wall of the housing, the marker deployment trigger being mounted to the housing for sliding movement along the trigger slot from an initial position to a marker deployed position, the marker deployment trigger includes a first lock member and the housing includes a second lock member, and the first lock member permanently engages the second lock member when the marker deployment trigger is positioned in the marker deployed position.


15. The marker delivery device of claim 11, wherein the retraction mechanism includes:

a retraction trigger accessible at the exterior of the housing, the retraction trigger;

a second shear member;

a cannula guide block attached to the proximal end of the cannula, the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the second shear member to hold the cannula guide block stationary relative to the housing of the handle;

the second shear member having a second region of reduced cross section dimension configured to shear during a retraction of the cannula guide block, and wherein when the second shear member is sheared the retraction trigger is permanently disconnected from the cannula guide block; and a spring located between the front end of the housing and the cannula guide block, the spring being in a compressed state prior to actuation of the retraction trigger to provide a preload on the cannula guide block, and configured to decompress to initiate the retraction of the cannula guide block within the housing to shear the second shear member at the second region of reduced cross section dimension when the retraction trigger is actuated.


20. The marker delivery device of claim 11, wherein: the cannula has a flexible portion formed by a slot arrangement having of a plurality of peripheral slots extending through a side wall of the cannula to the lumen, the plurality of peripheral slots being spaced apart to be substantially parallel along the lengthwise extent of the cannula to facilitate a flexure at the flexible portion of the cannula; and
the marker introducer rod has a flexible region that corresponds to the flexible portion of the cannula.

30. The marker delivery device of claim 11, wherein the retraction mechanism includes:
an introducer rod guide block attached to the actuation end of the marker introducer rod, the introducer rod guide block being slidably disposed in the chamber of the housing;
a cannula guide block attached to the proximal end of the cannula, the cannula guide block being slidably disposed in the chamber of the housing;
a first spring engagingly located between the introducer guide block and the cannula guide block; and
a marker deployment trigger accessible at an exterior of the housing, the marker deployment trigger being linked to the introducer rod guide block by a first shear member of the shear mechanism, and configured such that an actuation of the marker deployment trigger to a first position causes the first shear member to displace the marker introducer rod to move the marker introducer rod along the lengthwise extent of the cannula to deploy the tissue marker from the lumen of the cannula and to simultaneously compress the first spring, and a further actuation of the marker deployment trigger to a second position different from the first position releases the first spring for decompression to shear the first shear member to retract the marker introducer rod into the chamber of the housing of the handle.

31. The marker delivery device of claim 30, wherein the decompression of the first spring results in a shearing of the first shear member, and the complete retraction of the marker introducer rod into the chamber of the housing of the handle.

32. The marker delivery device of claim 30, further including:
a retraction trigger mounted to the housing, the retraction trigger being coupled to the cannula guide block; and
a second spring engagingly located between the front end of the housing and the cannula guide block, the second spring being in a compressed state prior to actuation of the retraction trigger to provide a preload on the cannula guide block, wherein an actuation of the retraction trigger results in a decompression of the second spring causing a complete retraction of the cannula into the chamber of the housing of the handle. 


Regarding instant claim(s) 49-53, patented claim(s) 11-13, 15, 20, and 30-32 set(s) forth the above-mapped limitations.
The instant claim(s) recite limitations of “a handle,” “a canula,” “a marker introducer rod,” “a first shear member,” “a second shear member,”  “a marker deployment trigger,” “an introducer rod guide block,” “a retraction trigger,” “a cannula guide block,”  “ a spring,” “a first lock member,” and “a second lock member”  which are essentially same elements with further details of patented claims 11-13, 15, 20 and 30-32 as well as further detailed limitations indicated as underlined in above.  
The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015-16 (Fed. Cir. 1993).
Therefore, patented claims, in essence, is a “species” of the generic invention of claims of the instant application and the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 46-48 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Field et al.,” US 2006/0241411 (hereinafter Field).
Regarding to claim 46, Field teaches a marker delivery device configured for deploying a tissue marker, comprising:
a handle configured to be to be grasped by a user, the handle including a housing having a front end and a back end, with a chamber located between the front end and the back end, and having a hole leading from the chamber to the exterior of the handle ([0005], handle with a hollow interior, [0049] and [0064] handle with a cylindrical hollow interior)
a cannula having a proximal end, a distal end, and a lumen, the cannula being positioned in the handle such that the cannula retractably extends through the hole beyond the front end of the housing ([0012] and [0061] Figs. 14-15 shows cannula 216 extends beyond the front end of the housing)
a retraction mechanism having a shear member (Trigger projection Fig. 14) and a cannula guide block (cannula mount 260 Fig. 14) , the retraction mechanism being mounted to the housing, the retraction mechanism being coupled to the proximal end of the cannula ([0071]), the retraction mechanism being configured to store a retraction force, and configured to facilitate a retraction of the cannula  into the chamber of the housing of the handle upon an actuation of the retraction mechanism ([0061] and [0071]-[0073]  biasing member forces cannula mount and thus stylet mount to proximally move within the hollow interior), the shear member having a shear region of reduced cross section dimension (292 trigger projection resides in the 272 trigger detent of the cannula mount Fig. 14 [0068]) and the shear member configured to be displaced by a user to expose the shear region to the retraction force to shear the shear member at the shear region to enable retraction and prevent reuse of the marker delivery device ([0068]-[0069]: projection of the trigger is removed from the trigger detent on the cannula mount, retraction occurs Fig. 15, [0070] further retraction follows, thus preventing reuse of the marker delivery, [0074] preventing further potential of injuring with marker delivery tips).
Regarding to claims 47-48, Field teaches all limitations of claim 24 as discussed above.
Field further teaches following limitations:
Of claim 47, wherein the retraction mechanism includes:
a retraction trigger accessible at the exterior of the housing, the retraction trigger configured to displace the shear member and release the retraction force (retraction trigger 288 [0066] and [0068]-[0069]); and 
the cannula guide block attached to the proximal end of the cannula, the retraction force being applied to the cannula guide block (cannula mount 260 [0068]-[0069]), the cannula guide block being slidably disposed in the chamber of the housing, the retraction trigger being linked to the cannula guide block by the shear member to hold the cannula guide block stationary relative to the housing of the handle prior to actuation of the retraction trigger ([0068]-[0069]: trigger projection resides in trigger detent of the cannula mount to prevent proximal movement of the cannula mount by the biasing member), and 
the retraction mechanism configured such that when the retraction trigger is actuated, the shear member is sheared at the shear region to permanently disconnect the retraction trigger from the cannula guide block ([0069] projection 292 of the trigger 288 is removed from the trigger detent on the cannula mount 260 by pivotal movement  of the trigger)
Of claim 48, the retraction mechanism including a spring located between the front end of the housing and the cannula guide block (293 biasing member between front end of the housing and the cannula mount 260 Figs. 14-15), the spring being in a compressed state prior to actuation of the retraction trigger to provide a preload of the retraction force on the cannula guide block (Fig. 14 shows compressed biasing element 293), and configured to decompress to effect the retraction of the cannula guide block within the housing to shear the shear member at the shear region when the retraction trigger is actuated (biasing member 293 forces the cannula mount 260 [0069])

Allowable Subject Matter
Claims 49-53 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793